 
Exhibit 10.18B
 
 


MB FINANCIAL, INC.
 
AMENDED AND RESTATED OMNIBUS INCENTIVE PLAN
 
RESTRICTED STOCK AGREEMENT
 
 
RS-M  NO. _______
 
Shares of Restricted Stock are hereby awarded on ____________ by MB Financial,
Inc., a Maryland corporation (the “Company”), to ______________ (the "Grantee"),
in accordance with the following terms and conditions.
 
1.           Share Award.  The Company hereby awards to the Grantee ________
shares (the "Shares") of the common stock, par value $.01 per share (“Common
Stock”), of the Company, pursuant to the MB Financial, Inc. Amended and Restated
Omnibus Incentive Plan (as the same may from time to time be amended, the
"Plan"), and upon the terms and conditions and subject to the restrictions set
forth in the Plan and herein­after set forth.  A copy of the Plan, as currently
in effect, is incorporated herein by reference and either is attached hereto or
has been delivered previously to the Grantee.  Capitalized terms used but not
defined in this Agreement shall have the meanings ascribed to them in the Plan.
 
2.           Restrictions on Transfer and Restricted Period.  Except as
otherwise provided in this Section 2 or in Section 3 of this Agreement, during
the period commencing on July 22, 2009 and terminating on July 22, 2014 (the
"Restricted Period"), the Shares may not be sold, transferred, pledged, assigned
or otherwise alienated or hypothecated by the Grantee, except in the event of
the death of the Grantee, by will or the laws of descent and distribution, or,
during the lifetime of the Grantee, pursuant to a Qualified Domestic Relations
Order or by gift to any member of the Grantee’s immediate family or to a trust
for the benefit of Grantee or one or more of such immediate family members,
provided, that such Shares shall remain subject to the provisions of the
Agreement.  For purposes of this Section 2, the Grantee’s “immediate family”
shall mean the Grantee’s spouse, children and grandchildren.  The lapsing of the
restrictions described above is sometimes referred to in this Agreement as
“vesting.”
 
Subject to Section 3 of this Agreement and the TARP Addendum to Restricted Stock
Agreement attached hereto and incorporated herein (the “TARP Addendum”), the
Shares will vest per the following schedule:
 
100% (one hundred percent) of the Shares will vest on July 22, 2012 (the
“Scheduled Vesting Date”), provided that:
 
       (a)    Grantee is then serving as an employee of the Company or any
Subsidiary, and
 
       (b)   the closing price of a share of Common Stock as reported by the
NASDAQ Global Stock Market (or such other principal trading market on which
shares of Common Stock are traded) on each trading day during any 10 consecutive
trading day period during the period commencing on the date hereof and ending on
the day before the Scheduled Vesting Date has equaled or exceeded $18.14 (the
“Minimum Value Requirement”).  In the event the Minimum Value Requirement is not
satisfied by the Scheduled Vesting Date, the Shares shall vest on any date
(“Extended Vesting Date”) after the Scheduled Vesting Date on which both the
Grantee is still serving as an employee of the Company or any Subsidiary and the
Minimum Value Requirement is met with respect to a 10 consecutive trading day
period ending on the day prior to the Extended Vesting Date, provided that any
Shares that have not become vested pursuant to this Section 2 or Section 3 below
on or before the fifth anniversary of the date of this award shall be forfeited
and returned to the Company.
 
 

--------------------------------------------------------------------------------


 
3.           Termination of Service.  If the Grantee’s employment is terminated
for any reason (other than death, Disability, involuntary termination without
Cause, a Pre-Age 65 Service Retirement (as defined below), a Retirement (as
defined below), a Post-Age 65 Service Retirement (as defined below), or a
termination upon or after a Change in Control resulting in severance benefits
becoming payable to the Grantee under any employment, severance or other
agreement to which the Grantee is a party with the Company or any Subsidiary)
prior to the vesting of the Shares, then the Shares shall upon such termination
of employment be forfeited and returned to the Company; provided, however, that
the Committee, in its sole discretion, may, in the event of a termination of
employment for a reason other than death, Disability, involuntary termination
without Cause, Pre-Age 65 Service Retirement, Retirement, Post-Age 65 Service
Retirement,  termination resulting in change in control severance benefits
becoming payable to the Grantee under any employment, severance or other
agreement to which the Grantee is a party with the Company or any Subsidiary, or
Cause, provide for the lapsing of such restrictions upon such terms and
provisions as it deems proper.
 
If the Grantee’s employment is terminated by reason of death, Disability,
involuntary termination without Cause, Pre-Age 65 Service Retirement,
Retirement, Post-Age 65 Service Retirement, or a termination upon or after a
Change in Control resulting in severance benefits becoming payable to the
Grantee under any employment, severance or other agreement to which the Grantee
is a party with the Company or any Subsidiary, the Shares, if not theretofore
vested, shall vest in full on the date of termination, provided that the Minimum
Value Requirement has been satisfied prior to the date of termination.  If the
Minimum Value Requirement has not been satisfied, then the Shares shall not be
immediately vested or forfeited, but instead shall remain outstanding and shall
vest upon achievement of the Minimum Value Requirement, provided the Minimum
Value Requirement is achieved prior to the fifth anniversary of the date of this
award.  If the Minimum Value Requirement is not so achieved, the Shares shall be
forfeited and returned to the Company upon such fifth anniversary.
 
If the Grantee’s employment is voluntarily or involuntarily terminated other
than for Cause or death prior to age 65 and the Grantee’s age plus years of
service is equal to or greater than ninety (90), then the termination is
considered to be a “Pre-Age 65 Service Retirement.”
 
If the Grantee’s employment is voluntarily or involuntarily terminated other
than for Cause or death on or after age 65 and the Grantee’s age plus years of
service is less than ninety (90), then the termination is considered to be a
“Retirement.”
 
If the Grantee’s employment is voluntarily or involuntarily terminated other
than for Cause or death on or after age 65 and the Grantee’s age plus years of
service is equal to or greater than ninety (90), then the termination is
considered to be a “Post-Age 65 Service Retirement.”
 
 
To the extent the terms of any employment, severance or other agreement to which
the Grantee is a party with the Company or any Subsidiary that is then in effect
provide vesting rights with respect to the Shares in addition to those contained
in this Section 3, such additional rights shall be deemed to be part of this
Agreement and are incorporated herein by reference.

 
Notwithstanding the foregoing, vesting pursuant to the provisions of this
Section 3 shall be subject to the TARP Addendum.
 

--------------------------------------------------------------------------------


 
4.           Certificates for the Shares.  The Company shall issue a certificate
in respect of the Shares in the name of the Grantee, and shall hold such
certificate on deposit for the account of the Grantee with respect to the Shares
represented thereby until such time as the Shares vest.  Such certificate shall
bear the following (or a similar) legend:
 
"The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in the MB Financial, Inc.
Amended and Restated Omnibus Incentive Plan and in a Restricted Stock agreement
dated _____________.  A copy of the Plan and such Restricted Stock Agreement may
be obtained from the Chief Financial Officer of MB Financial, Inc.”
 
The Grantee further agrees that simultaneously with his/her execution of this
Agreement, he/she shall execute a stock power endorsed in blank in favor of the
Company with respect to the Shares and he/she shall promptly deliver such stock
power to the Company.
 
5.           Grantee's Rights; Dividends.  Except as otherwise provided herein,
the Grantee, as owner of the Shares, shall have the rights of a stockholder to
vote the Shares.  Cash dividends paid on the Shares shall accumulate, without
interest, and be paid in cash at the time the Shares vest under Section 2 or 3,
or shall be forfeited at the time the Shares are forfeited.  Cash dividends paid
during any period in which transferability of Shares which have vested in
accordance with Section 2 or 3 above is limited by the TARP Addendum shall be
paid to the Grantee on or within thirty days after the payment date for such
dividend.  If any such dividends or distributions are paid in shares of Common
Stock, such shares of Common Stock shall be subject to the same restrictions on
transferability and forfeitability as the Shares with respect to which they were
paid.
 
6.           Vesting.  Unless otherwise required to comply with the TARP
Addendum:  (a) upon the vesting of the Shares, the Company shall deliver to the
Grantee (or, in the event of a transfer of Shares permitted by Section 2 of this
Agreement, the person to whom the transferred Shares are so transferred) the
certificate in respect of such vested Shares and the related stock power held by
the Company pursuant to Section 4 above, and (b) the Shares which shall have
vested shall be free of the restrictions referred to in Section 2 above and the
certificate relating to such vested Shares shall not bear the legend provided
for in Section 4 above.
 
7.           Adjustments for Changes in Capitalization of the Company.  In the
event of any merger, reorganization, consolidation, recapitalization,
separation, liquidation, stock dividend, split up, share combination or other
change in the corporate structure of the Company affecting the shares of the
Company’s Common Stock, such adjustment shall be made in the number and class of
shares subject to this Agreement and to the closing price needed to achieve the
Minimum Value Requirement, as shall be determined to be appropriate and
equitable by the Committee to prevent dilution or enlargement of rights,
provided that the number of shares covered by this Agreement shall always be a
whole number and the average closing price shall be rounded to the nearest whole
cent.
 
 
8.           Effect of Change in Control.  A Change in Control shall not, by
itself, result in acceleration of vesting of the Shares, provided, however, that
in the case of a Change in Control or any other transaction where the Company is
not the continuing entity (a “Transaction”), unless this award (whether vested
or unvested) is, in accordance with the agreement to which the Company is a
party providing for the Transaction (the “Transaction Agreement”), assumed by
the continuing entity or such entity’s ultimate parent entity or cancelled in
exchange for consideration payable to the Grantee as specified in the
Transaction Agreement, the Grantee (or Grantee’s permitted transferee under
Section 2 of this Agreement) shall upon consummation of such Transaction be
entitled to receive a cash payment for each Share subject to this Agreement
(whether vested or unvested) from the continuing entity or such entity’s
ultimate parent entity equal to the Fair Market Value of a Share on the day
prior to the effective date of the Transaction; provided, further, that any such
payment shall comply with the TARP Addendum.

 

--------------------------------------------------------------------------------


 
9.           Delivery and Registration of Shares of Common Stock.  The Company's
obligation to deliver the Shares hereunder shall, if the Committee so requests,
be conditioned upon the receipt of a representation as to the investment
intention of the Grantee or any other person to whom such Shares are to be
delivered, in such form as the Committee shall determine to be necessary or
advisable to comply with the provisions of the Securities Act of 1933, as
amended, or any other Federal, state or local securities regulation.  It may be
provided that any representation requirement shall become inoperative upon a
registration of such shares or other action eliminating the necessity of such
representation under such Securities Act or other securities regulation.  The
Company shall not be required to deliver any shares of Common Stock under the
Plan prior to (i) the admission of such shares to listing on any stock exchange
or automated quotation system on which the shares of Common Stock may then be
listed or quoted, and (ii) the completion of such registration or other
qualification of such shares under any state or Federal law, rule or regulation,
as the Committee shall determine to be necessary or advisable.
 
10.           Plan and Plan Interpretations as Controlling.  The Shares awarded
hereby and the terms and conditions set forth herein are subject in all respects
to the terms and conditions of the Plan, which are controlling.  All
determinations and inter­pretations of the Committee shall be binding and
conclusive upon the Grantee and all other interested parties with regard to any
questions arising hereunder or under the Plan.
 
11.           Grantee Employment.  Nothing in this Agreement shall limit the
right of the Company or any Subsidiary to terminate the Grantee's employment, or
other­wise impose upon the Company or any Subsidiary any obligation to employ or
accept the services of the Grantee.
 
12.           Withholding Tax.  Except as otherwise provided in the TARP
Addendum, upon the vesting of the Shares (or at any such earlier time, if any,
that an election is made by the Grantee under Section 83(b) of the Code, or any
successor provision thereto), the Company may withhold from any payment or
distribution made under the Plan sufficient Shares to cover any applicable
withholding and employment taxes.  The Company shall have the right to deduct
from all dividends paid with respect to Shares the amount of any taxes which the
Company is required to withhold at the time such dividends are paid to Grantee
pursuant to Section 5 of this Agreement.
 
13.           Grantee Acceptance.  The Grantee shall signify his/her acceptance
of the terms and conditions of this Agreement, including the TARP Addendum, by
signing in the space provided below and signing the attached stock power and
returning a signed copy hereof and of the attached stock power to the Company.
 
14.           Electronic Signature.  All references to signatures and delivery
of documents in this Agreement may be satisfied by procedures the Company has
established or may establish from time to time for an electronic system for
execution and delivery of any such documents, including this
Agreement.  Grantee’s electronic signature, including, without limitation,
“click-through” acceptance of this Agreement through a website maintained by or
on behalf of the Company, is the same as, and shall have the same force and
effect as, Grantee’s manual signature.  Any such procedures and delivery may be
effected by a third party engaged by the Company to provide administrative
services relating to this Agreement.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 


 

 
MB FINANCIAL, INC.
                              ______________________________________       
Jill E. York 
     
Vice President and Chief Financial Officer 
             
 ACCEPTED:
                  __________________________________________                   
__________________________________________         
 Name of Grantee:
        __________________________________________         
 (Street Name)
        __________________________________________         
 (City, State and Zip Code)
   

 

--------------------------------------------------------------------------------


 
 
 
STOCK POWER

 
 
For value received, I hereby sell, assign, and transfer to MB Financial, Inc.
(the "Company") ______ shares of the common stock of the Company, standing in my
name on the books and records of the Company, represented by Certificate No.  ,
and do hereby irrevocably constitute and appoint the Secretary of the Company
attorney, with full power of substitution, to transfer this stock on the books
and records of the Company.
 


 

                         
 Name of Grantee:
                     
Dated:
                           
In the presence of:
                 



 

--------------------------------------------------------------------------------




MB FINANCIAL, INC.
 
TARP ADDENDUM TO RESTRICTED STOCK AGREEMENT
 
Additional Terms and Conditions Applicable to July 22, 2009 Award
 

     
 
 1. Purpose; Compliance with TARP Requirements:
 
The purpose of this TARP Addendum to Restricted Stock Agreement (“TARP
Addendum”) is to incorporate into the terms of the Restricted Stock Agreement
(“Agreement”), to which this Addendum is attached and hereby incorporated
therein, provisions necessary to ensure compliance by the Company and Grantee
with the applicable requirements of Section 111 of the Emergency Economic
Stabilization Act of 2008 (“EESA”), as amended by the American Recovery and
Reinvestment Act of 2009 (the “ARRA”), as such requirements are implemented by
rules, regulations or other guidance issued by the U.S. Department of Treasury
from time to time, including, but not limited to, the Interim Final Rule
published June 15, 2009 (the “IFR”) (the provisions of EESA, as amended by ARRA,
as implemented by the IFR, together with such amendments or modifications
thereto and any other rules, regulations or guidance relating thereto as may be
published from time to time are referred to herein, collectively, as the “TARP
Requirements”).  To the extent not otherwise defined in the Agreement or this
TARP Addendum, capitalized terms shall have the meaning ascribed to such term in
the IFR.  References to “Q-xx” in this TARP Addendum are references to the
corresponding question and answer section in the IFR as may be amended.
 
In the event all or any portion of the provisions of the Agreement is found to
be in conflict with any applicable TARP Requirements, then in such event this
award and the provisions of the Agreement shall be subject to and automatically
modified by this TARP Addendum to reflect such TARP Requirements and this award
and the Agreement shall be interpreted and administered accordingly.
 
As a condition of receiving this award of Shares of Restricted Stock, Grantee
acknowledges and agrees that (A) this award is and shall remain subject to any
applicable TARP Requirements, (B) this award is subject to modification in order
to comply with applicable TARP Requirements, and (C) Grantee agrees to
immediately repay any amounts that may have been received by Grantee under this
award that are later determined to be in conflict with any applicable TARP
Requirements.
 
In furtherance of and without limiting the foregoing, the Shares of Restricted
Stock awarded under the Agreement shall be subject to the provisions set forth
below in this TARP Addendum.
 
 
 
 2. Applicability:
 
This TARP Addendum and the TARP Requirements are only applicable to this award
if (A) Grantee is or becomes a Most Highly Compensated Employee of the Company
whose compensation is subject to the limitations on paying or accruing any
bonus, retention award and incentive compensation, described in Section
111(3)(D) of EESA, as amended by ARRA, and Q-1 (Sec. 30.1) and Q-10 (Sec.
30.10), prior to the date the Shares of Restricted Stock become vested and
transferable under the terms of the Agreement (such limitations the “Bonus
Limitations”), (B) Grantee is a Senior Executive Officer or a Most Highly
Compensated Employee of the Company with respect to whom the Company is
prohibited from making any golden parachute payment described in Section
111(3)(C) of EESA, as amended by ARRA, and Q-1 and Q-9 (Sec. 30.9) (such
prohibition the “Golden Parachute Prohibition”), or (C) TARP Requirements
otherwise apply to this award to Grantee.
 
To the extent the TARP Requirements are not and do not become applicable to
Grantee for the reasons described above, then this TARP Addendum and the TARP
Requirements shall not apply to this award and Grantee’s rights to the Shares
shall be governed solely by the terms of the Agreement without regard to this
TARP Addendum.
 
 

 
 

--------------------------------------------------------------------------------


 

 

     
 
 3. Long-Term Restricted Stock Award; Effect on Transferability:
 
To the extent the granting of this award or Grantee’s rights to the accrual or
payment (within the meaning of the TARP Requirements) of all or any portion of
the Shares covered by this award are subject to the Bonus Limitations, this
award shall be an award of Long-Term Restricted Stock described in Q-1 intended
to satisfy the TARP Requirements.
 
To the extent required to comply with the TARP Requirements, the Shares of
Restricted Stock covered by this award shall, to the extent applicable, (A) be
subject to reduction, as more particularly described  below, to such number of
Shares as is necessary so that the value of the Shares of Restricted Stock
granted to Grantee hereunder does not exceed the limitations set forth in
Q-10(e), (B) not become vested to the extent such vesting is not permitted by
the TARP Requirements, (C) be subject to a Restricted Period (as defined under
the Agreement) of not less than two years (except for death, disability or a
change in control event (under Treas. Reg. Section 1.409A-3(i)(5)(i)) and (D) to
the extent otherwise vested, not become transferable earlier than permitted
under the schedule set forth in Q-1 (under the definition of Long-Term
Restricted Stock) pertaining to redemption by the Company of all or a certain
portions of the preferred stock issued to the U.S. Treasury under EESA (or for
certain merger or acquisition transactions).
 
The reduction described in clause (A) above shall be equal to the excess, if
any, by which the aggregate value of the Shares (determined as of the date of
grant) exceeds one-third of Grantee’s total annual compensation for the fiscal
year of the grant. If such excess occurs, then, except as provided below,
without any further action by the Company or Grantee, the number of Shares of
Restricted Stock covered by this award shall be reduced by the number of Shares
(rounded up to the nearest whole Share) determined by multiplying the number of
Shares covered by the ratio of the amount by which such aggregate value exceeded
one-third of Grantee’s total annual compensation to the aggregate value of the
Shares as of the date of grant.  Such reduction shall be effective and such
excess Shares shall be cancelled as of December 31 of the fiscal year of the
date of grant.  The foregoing determinations shall be made in accordance with
the provisions of Q-10(e).  In the event Grantee received other grants of
restricted stock during the year, then the determinations described above shall
be made on a cumulative basis and the reduction, if any, shall be applied pro
rata across all such awards.
 
The reduction described above shall only occur if Grantee was subject to the
Bonus Limitations on the date of grant.
 
In the event Grantee is not subject to the Bonus Limitations on the date of
grant, but becomes subject to the Bonus Limitations prior to becoming vested in
the Shares pursuant to the terms of the Agreement, then (i) that portion of this
award, if any, that would have been reduced if Grantee had been subject to the
Bonus Limitations on the date of grant shall not be considered a Long-Term
Restricted Stock award and (ii) the remaining portion of this award shall
continue to be treated as a Long-Term Restricted Stock award hereunder
respecting the remaining portion of the Restricted Period on and following the
date Grantee becomes subject to the Bonus Limitations.
 
 
 
 4. Effect of TARP Requirements on Vesting:
 
The Shares shall vest in accordance with the provisions of the Agreement;
provided, however, that in the event Grantee is subject to the Golden Parachute
Prohibitions at the time of Grantee’s termination of employment or a change in
control (as provided under Q-1 and Q-9), then provisions of the Agreement
relating to the vesting of the Shares in such circumstances shall apply only to
the extent permitted by the TARP Requirements.
 
In the event Grantee was not subject to the Bonus Limitations on the date of
grant of the award but becomes subject to the Bonus Limitations prior to
becoming vested in the Shares pursuant to the terms of the Agreement, then the
vesting of that portion (if any) of the Shares that is not a Long-Term
Restricted Stock award shall be limited to the extent necessary to comply with
the Bonus Limitations as described in Q-10 and the above provisions of this TARP
Addendum.
 
 
 
 5. Tax Treatment:
 
Grantee understands and acknowledges that the Shares covered by the award may
become taxable to Grantee prior to the date transfer of such Shares is permitted
under the TARP Requirements. In such event and as permitted by TARP
Requirements, Shares having a fair market value equal to the minimum required
statutory tax withholding shall be withheld from the award in satisfaction of
such tax withholding. Grantee acknowledges that such withholding shall not be
permitted if Grantee is subject to the Bonus Limitations on the date of grant
and Grantee makes a Section 83(b) election to be taxed on the value of the
Shares on that date.
 
 

 

--------------------------------------------------------------------------------


 
 